Citation Nr: 0426032	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis at L4-5; disc herniation and L3 radiculopathy, 
currently rated 40 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 RO decision 
which determined that the veteran's service-connected back 
disorder warranted an increased evaluation from 20 percent to 
40 percent disabling.  In a September 2001 decision, the 0 
percent (noncompensable) rating for service-connected 
sarcoidosis was continued.  The veteran appeals for higher 
evaluations.  

A video conference hearing was held in April 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran's representative reported at the April 2004 
hearing that the veteran had an appointment with a doctor the 
following week for evaluation of his back disability.  The 
veteran was reportedly going to forward records of this visit 
to the Board.  However, they have not been received.  VA has 
an obligation to seek those records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).

The veteran was afforded a VA back examination in November 
2003, but that examination did not contain all the findings 
needed to evaluate his disability under the old and new 
criteria for evaluating back disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002, 2003); 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).

The Board notes that service connection for sarcoidosis with 
pulmonary fibrosis and hilar adenopathy was initially granted 
in a November 1993 rating action with a 0 percent evaluation.  

On VA sinuses examination in October 2002, the diagnostic 
impressions included sinusitis on the basis of sarcoid and 
current opacification of the left frontal sinus with other 
evidence of probable sarcoid infiltration in the sinuses and 
other areas.  Service connection for sinusitis was granted in 
a January 2003 rating action with a 10 percent evaluation.  

VA medical records show regular treatment for sarcoidosis 
which was described as essentially stable.  An April 2003 
imaging study reflected bilateral hilar and mediastinal 
adenopathy with calcifications.  Areas of linear densities 
from hilar regions to peripheral pleural surfaces which could 
represent interstitial fibrosis were also shown.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38  U.S.C.A. 
§ 5103A(b)(1),(2).  
In this case, there has been no VA examination conducted 
which specifically addressed the current manifestations and 
severity of the sarcoidosis with pulmonary fibrosis and hilar 
adenopathy.  In the opinion of the Board, given the evidence 
of ongoing treatment, and the veteran's complaints of 
increased severity of his sarcoidosis, a current, 
comprehensive respiratory examination is needed to adequately 
evaluate the veteran's claim for a compensable rating.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should ask the veteran 
to report all treatment he has received 
for his low back disability or 
sarcoidosis since May 2003.  The AMC or 
RO should take the necessary steps to 
obtain records of any reported treatment 
that are not a part of the claims folder.

2.  The AMC or RO should schedule the 
veteran for a VA examination to determine 
the nature and extent of his service-
connected sarcoidosis.  All indicated 
studies and tests should be accomplished, 
including documentation of the veteran's 
FEV-1, FEV-1/FVC, and DLCO.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  After the examination and a 
review of the evidence in the claims 
folder, the VA examiner should provide an 
opinion as to whether pulmonary 
involvement requires systemic high dose 
(therapeutic) corticosteroids for control 
or chronic low dose (maintenance) or 
intermittent corticosteroids.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  the veteran should be afforded 
orthopedic and neurologic examinations to 
evaluate the current severity of the low 
back disability.  The examiner(s) should 
review the claims folder.  

The examiner(s) should report the 
veteran's ranges of lumbar spine motion 
in degrees.  The examiner should 
determine whether the back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination. Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

In addition, the examiner(s) should 
report the existence of any symptoms of 
intervertebral disc disease and express 
an opinion as to whether such disability 
is severe, or pronounced. The examiner 
should also report whether intervertebral 
disc disease has required periods of 
doctor prescribed bed rest in the last 12 
months, and, if so, the frequency and 
duration of such periods should be 
estimated. 

The examiner should also note the 
presence or absence of muscle spasm in 
the lumbar spine.

The examiner should report whether the 
intervertebral disc disease causes any 
neurologic disability. The examiner 
should note any paralysis, partial 
paralysis, neuralgia or neuritis, and 
express an opinion as to the severity of 
any partial paralysis, neuralgia, or 
neuritis in terms of being slight, 
moderate, moderately severe, or severe.  

The examiner should also note whether the 
back disability causes .  

4. After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the veteran's claim.  If the 
benefits sought continue to be denied, 
the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






